Detailed Action
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  If this application names joint inventors, Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 6, 8-10 and 12-27 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (US 2012/0249443 A1) in view of UChino (US 2013/0044341 A1).
Regarding claim 1, Anderson discloses a game system (Abstract) comprising a plurality of information processing apparatuses configured to communicate with each other (D1, D2), the plurality of information processing apparatuses including at least a first information processing touch screen system in both D1 and D2), the processing resources are further configured to set, responsive to slide input from a first position on the first touch panel toward a second position on the second touch panel being detected (Figs. 1A – 1F), a positional relationship between the first display and the second display based on a first slide input on the first touch panel (¶ [0045]: a three-dimensional space is generated … the three-dimensional relationship between the two displays is determined and included in the space), wherein processing is performable based on the positional relationship, and cause at least one of the first display and the second display to provide output based on the processing (Figs. 1A – 1F), and performing game processing that is based on the positional relationship (Figs. 1A – 1F).  Uchino suggests—where Anderson does not disclose—a positional relationship between the first display and the second display based on a second slide input on the second touch panel out of the slide input from the first position toward the second position (Figs. 7-11).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Anderson and Uchino in order to make the drag and drop operation smoother and more exact.
Regarding claim 5, Anderson discloses wherein at least one of the first information processing apparatus and the second information processing apparatus includes a sensor configured to detect an inclination of the apparatus, and the processing resources are further configured to calculate the inclination of the apparatus(es) that include(s) the sensor(s) based on output therefrom (¶ [0028]: determine an angle of the screen of one display relative to a screen of another display), set a state of intersection of a display surface of the first display and a display surface of the second display based on the inclination, and cause at least one of the first display and the second display to provide output that depends on the state of intersection (¶ [0028]).
Regarding claim 6, Anderson discloses wherein the plurality of information processing apparatuses include a third information processing apparatus that has a third display, and wherein the processing resources are further configured to set a positional relationship of the first display and the third display and/or a positional relationship of the second display and the third display, and cause at least one of the first display, the second display, and the third display to provide output that depends on at least one of the positional relationships (¶ [0062]: three or more screens may be used for various versions of such games).
Regarding claim 8, Anderson discloses a game method using a first information processing apparatus having a first display and a first touch panel configured to detect contact on the first display (D1), and a second information processing apparatus having a second display and a second touch panel configured to detect contact on the second display (D2), the second information processing apparatus being communicable with the first information processing apparatus (Figs. 1A – 1F), the method comprising setting a positional relationship of the first display and the second display based on a first slide input on the first touch panel (¶ [0045]: a three-dimensional space is generated … the three-dimensional relationship between the two displays is determined and included in the space), the first slide input originating from a first position on the first touch panel and moving toward a second position on the second touch panel (Figs. 1A – 1F), performing game processing based on the positional relationship (Figs. 1A – 1F), and causing at least one of the first display and the second display to display output based on the game processing (Figs. 1A – 1F).  Uchino suggests—where Anderson does not disclose—a positional relationship between the first display and the second display based on a second slide input on the second touch panel out of the slide input from the first position toward the second 
Regarding claim 9, Anderson discloses wherein the positional relationship specifies how the first display and the second display are oriented relative to one another (¶ [0045]: a three-dimensional space is generated … the three-dimensional relationship between the two displays is determined and included in the space). 
Regarding claim 10, Anderson discloses setting the positional relationship such that the first and second slide inputs are arranged along a common line, setting a first display range and a second display range that are partial ranges within a shared virtual space, in correspondence with the positional relationship, and configuring settings such that the first display range of the virtual space is displayed on the first display and the second display range of the virtual space is displayed on the second display (Figs. 1A – 1F). 
Regarding claim 12, Anderson discloses setting a state of intersection of a display surface of the first display and a display surface of the second display, based on an inclination defined between the first and second displays, and causing at least one of the first display and the second display to display output in accordance with the state of intersection (¶ [0028]: determine an angle of the screen of one display relative to a screen of another display).
Regarding claim 13, Anderson discloses an information processing apparatus, comprising a display, a touch panel configured to detect contact on the display (D1), at least one processor (¶ [0021]), and a transceiver (¶ [0038]), wherein the information processing apparatus is configured to communicate with another apparatus having a display and touch panel (D2), and wherein when slide input from a first position on the touch panel of the information processing apparatus toward a second position on the touch panel of the another apparatus is detected (Figs. 1A – 1F), based on touch information detected by the touch panel of the information processing apparatus and the touch panel of the another apparatus (Figs. 1A – a three-dimensional space is generated … the three-dimensional relationship between the two displays is determined and included in the space), perform game processing based on the positional relationship another (Figs. 1A – 1F), and cause at least one of the display of the information processing apparatus and the display of the another apparatus to display output based on the game processing (Figs. 1A – 1F).  Uchino suggests—where Anderson does not disclose—acquiring, from the another apparatus via the transceiver, information indicative of information indicative of a second slide input on the touch panel of the another apparatus and setting a positional relationship specifying how the first display and the second display are oriented relative to one based on the second slide input (Figs. 7-11).   It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Anderson and Uchino in order to make the drag and drop operation smoother and more exact.
Regarding claim 14, Uchino suggests—where Anderson does not disclose—wherein the positional relationship indicates that the display of the information processing apparatus and the display of the another apparatus are physically spaced apart from one another in response to a determination that an end of the first slide input is spaced apart from a beginning of the second slide input (¶ [0045]: a three-dimensional space is generated … the three-dimensional relationship between the two displays is determined and included in the space). 
Regarding claim 15, Anderson discloses wherein the at least one processor is further configured to control the information processing apparatus to set a state of intersection of display surfaces of the display of the information processing apparatus and the display of the another apparatus, based on an inclination therebetween (¶ [0028]: determine an angle of the screen of one display relative to a screen of another display), and cause at least one of the 
Claim 16 comprises substantially the same limitations as those in claim 13 above.  It is rejected for the same reasons given supra.
Regarding claim 17, Anderson discloses wherein the positional relationship indicates that the display of the information processing apparatus and the display of the another apparatus are physically spaced apart from one another in response to a determination that an end of the first slide input is spaced apart from a beginning of the second slide input (Figs. 1A – 1F). 
Regarding claim 18, Anderson discloses setting a state of intersection of display surfaces of the display of the information processing apparatus and the display of the another apparatus, based on an inclination therebetween (¶ [0028]: determine an angle of the screen of one display relative to a screen of another display), and cause at least one of the display of the information processing apparatus and the display of the another apparatus to display output in accordance with the state of intersection (¶ [0028]).  
Regarding claim 19, Anderson discloses a non-transitory computer readable storage medium storing a game program (¶ [0081]) for causing a computer of an information processing apparatus having a display and a touch panel configured to detect contact (D1), and capable of communicating with another apparatus having a display and a touch panel configured to detect contact (¶ [0033]: touch screen system in both D1 and D2) to execute functionality comprising when slide input from a first position on the touch panel of the information processing apparatus toward a second position on the touch panel of the another apparatus is detected (Figs. 1A – 1F), based on touch information detected by the touch panel of the information processing apparatus, setting a positional relationship between the display of the information processing apparatus and the display of the another based on a first slide input on the touch panel of the information processing apparatus (¶ [0045]: a three-dimensional space is generated … the three-dimensional relationship between the two displays is determined and included in the space), out of the slide input, performing game processing based on the positional relationship (Figs. 1A – 1F), and causing at least one of the display of the information processing apparatus and the display of the another apparatus to display output based on the game processing (Figs. 1A – 1F).  Uchino suggests—where Anderson does not disclose—based on touch information detected by the touch panel of the another apparatus, acquiring, from the another apparatus, information indicative of a second slide input on the touch panel of the another apparatus (Figs. 7-11), out of the slide input from the first position toward the second position, setting a positional relationship between the display of the information processing apparatus and the display of the another based on the second slide input (Figs. 7-11).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Anderson and Uchino in order to make the drag and drop operation smoother and more exact.
Regarding claim 20, Anderson discloses wherein the positional relationship specifies how the display of the information processing apparatus and the display of the another apparatus are oriented relative to one another (¶ [0045]: a three-dimensional space is generated … the three-dimensional relationship between the two displays is determined and included in the space). 
Regarding claim 21, Anderson discloses wherein the positional relationship is set such that the first and second slide inputs are arranged along a common line (Figs. 1A – 1F), a first display range and a second display range that are partial ranges within a shared virtual space are set in correspondence with the positional relationship (Figs. 1A – 1F), and the first display range of the virtual space is set for output via the display of the information processing apparatus, and the second display range of the virtual space is set for output via the display of the another apparatus (Figs. 1A – 1F). 
supra.
Regarding claim 23, Anderson discloses wherein the positional relationship specifies how the display of the information processing apparatus and the display of the another apparatus are oriented relative to one another (¶ [0045]: a three-dimensional space is generated … the three-dimensional relationship between the two displays is determined and included in the space). 
Regarding claim 24, Anderson discloses wherein the positional relationship is set such that the first and second slide inputs are arranged along a common line (Figs. 1A – 1F), a first display range and a second display range that are partial ranges within a shared virtual space are set in correspondence with the positional relationship (Figs. 1A – 1F), and the first display range of the virtual space is set for output via the display of the information processing apparatus, and the second display range of the virtual space is set for output via the display of the another apparatus (Figs. 1A – 1F).
Regarding claim 25, Anderson discloses wherein the information processing apparatus are physically-separated independently-operable electronic devices, each having their own processors (D1, D2).
Regarding claim 26, Anderson discloses wherein the positional relationship is set as a part of a pre-gameplay setup procedure (901).
Regarding claim 27, Anderson discloses wherein the positional relationship is dynamically settable (901).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Uchino and Karkkainen et al (US 2009/0140986 A1).
Regarding claim 7,  Karkkainen suggests—where Anderson does not disclose—wherein when slide input terminating at a periphery of the first touch panel is detected, the first information processing apparatus is determined to be a base unit and is configured to perform when the source device detects that the user has dragged the file to the edge, or other predefined location, of the source device touchscreen, the source device will automatically identify and establish a connection with the target device), in a case where the first information processing apparatus is determined to be the base unit and the second information processing apparatus is determined to be the extension unit, and an orientation of the first slide input on the first touch panel coincides with an orientation of the second slide input on the second touch panel (Fig. 5).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Anderson, Uchino and Karkkainen in order to conserve system resources by adding peripherals on a just-in-time basis.

Allowable Subject Matter
Claims 2-4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.



STEVE ROWLAND
Examiner
Art Unit 3716